Appeals by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered October 4, 1982, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish beyond a reasonable doubt that the defendant possessed the requisite intent to inflict serious bodily injury on the victim so as to support the conviction of manslaughter in the first degree. Furthermore, the defense of justification was adequately disproved by the People beyond a reasonable doubt, particularly in view of the uncontroverted evidence that the defendant stabbed his estranged wife 39 times.
Additionally, the defendant’s contention that his sentence was excessive is without merit. The sentencing court properly considered all of the principles of sentencing, and in view of the especially brutal and violent nature of the stabbing of his wife committed by the defendant, there was no abuse of discretion (see, People v Farrar, 52 NY2d 302; People v Semkus, 109 AD2d 902; People v Suitte, 90 AD2d 80). Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.